Citation Nr: 1036160	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-33 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Center in Fargo, 
North Dakota


THE ISSUES

1.	Entitlement to service connection for a right knee disability.

2.	Entitlement to service connection for a low back disability, 
claimed as secondary to a right knee disability.

3.	Entitlement to service connection for residuals of a head 
injury to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from July 
1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2008 and March 2009 rating decisions of the 
Regional Office (RO) in St. Paul, Minnesota which denied the 
Veteran's claims of service connection for a right knee 
disability, a low back disability, claimed as secondary to a 
right knee disability, and residuals of a head injury to include 
headaches.  In November 2009, jurisdiction of the Veteran's 
claims file was transferred to the RO in Fargo, North Dakota.

In his substantive appeal (VA Form 9), received in September 
2009, the Veteran requested a Travel Board hearing.  In November 
2009, the Veteran indicated that he no longer wanted a Board 
hearing and requested a local hearing with a Decision Review 
Officer instead.  The Veteran's Board hearing request is 
therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's right knee problems were not manifest in active 
service; arthritis was not manifest within one year of service 
discharge; any current right knee disability is not otherwise 
etiologically related to the Veteran's active service.

2.	The Veteran's low back disability is not related to a disease 
or injury incurred in service and was not caused or aggravated 
by a service-connected disability.

3.	The Veteran's headaches are not shown to be due to a disease 
or injury in service or to any incident of his military 
service.


CONCLUSIONS OF LAW

1.	The Veteran's right knee disability was not incurred in or 
aggravated by active service and arthritis may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2009).

2.	A low back disability was not incurred in or aggravated by 
active duty service, nor was it proximately caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3	The Veteran's head injury with headaches were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in April and November 2008.  These letters advised 
the Veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for obtaining 
specified types of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also included 
notice that a disability and effective date would be assigned if 
service connection is granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim(s), and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board concludes that the duty to assist has been satisfied.  
The Board notes that the National Personnel Records Center (NPRC) 
indicated in an April 2008 statement that the Veteran's records 
were destroyed in a July 1973 fire that occurred at the NPRC in 
St. Louis, Missouri.  It is clear, however, that not all of the 
Veteran's service records were destroyed as the record includes 
his DD-214, entrance and separation examinations, many service 
treatment records, and dental records.  The RO requested twice 
that the Veteran provide information about his treatment at the 
Kitakyushi, Japan military base, but the Veteran failed to 
respond.  (See October 2009 statement).  The Board notes that 
"[T]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). The Veteran's VA treatment records 
and White Earth Health Center (WEHC) treatment records are also 
in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant's current 
disability is related to service is his own lay statements, his 
wife's lay statement in December 2008, and a buddy statement from 
January 2010.  The appellant does not allege continuity of 
symptomatology.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The U.S. Court of Appeals for 
the Federal Circuit has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement which did not allege continuity of symptomatology, that 
VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  As there is 
no competent evidence of record demonstrating some causal 
connection, an examination is not warranted.  See McLendon, 
supra.  


Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis 
for disability which is proximately due to, or the result of, a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established for 
a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

The Veteran alleges he was injured during an in-service accident 
which occurred in 1956.  The Veteran contends that he was working 
on a paving truck when the truck was hit by another vehicle and 
he was subsequently thrown onto the ground.  The Veteran further 
alleges it is this incident which caused his right knee 
disability, low back disability, and head injury and headaches.  
The buddy statement submitted January 2010 relates that the 
Veteran was in an accident while in-service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Right Knee Disability

As referenced above, the Veteran contends that his right knee 
disability is the direct result of an in-service accident.  The 
Veteran's claim will also be considered on a presumptive basis to 
accord him every possible consideration.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted on a direct or presumptive basis.

Service treatment records indicate the Veteran was provided 
medical evaluations both at entrance to and separation from 
service, in July 1953 and July 1956, respectively, both of which 
are silent as to any complaints, treatment, or diagnosis of right 
knee problems.  The Board acknowledges the Veteran's contentions 
that he was in an accident while on active duty and as a result, 
suffered from knee pain.  However, the Board finds no evidence of 
right knee problems while in-service.  In short, the records are 
devoid of any findings consistent with an in-service event which 
caused a right knee disability during active duty.  As such, the 
Board finds the Veteran did not suffer from a right knee 
disability in active service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The Board concludes it has not.

There is no evidence of record to indicate the Veteran complained 
of a right knee disability until a WEHC treatment record from 
June 2006 which diagnosed the Veteran with moderate degenerative 
arthritis of the right knee.  As such, the Board observes the 
symptoms manifested approximately 50 years following the 
Veteran's separation from active service.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has not 
complained of the malady at issue.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 
F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

In addition, certain chronic disabilities, including arthritis, 
are presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  38 
C.F.R. §§ 3.307, 3.309(a).  However, as noted above, there is no 
evidence the Veteran was diagnosed with degenerative arthritis 
prior to June 2006, approximately 50 years after his separation 
from active duty.  As such, the presumption of service connection 
does not apply in the instant case.  Id.

As noted above, the Veteran has provided VA and WEHC treatment 
records for his right knee disability.  The earliest is a WEHC 
treatment record from June 2006, where the Veteran was diagnosed 
with moderate degenerative arthritis of the right knee.  The 
records from the WEHC also show that the Veteran received 
cortisone shots for his knee pain.  See e.g. March 2008 record.  
In September 2008, the VA treatment record shows that the Veteran 
was diagnosed with degenerative joint disease of the bilateral 
knees, with the right being worse than the left.  The Veteran's 
wife also provided a statement in December 2008 stating that the 
Veteran's legs have bothered him since he got back from service.  
However, the evidence provided fails to establish proof of a 
nexus between the in-service accident in the 1950's and the 
diagnosis of a right knee disability over 50 years later.

The Veteran also provided a March 2009 statement by his physical 
therapist which reported the Veteran stated he suffered a right 
knee disability when he was injured in-service.  The statement 
goes on to report the Veteran has received treatment on and off 
since October 2000 for his right knee and low back.  However, 
this evidence is simply a recitation of the Veteran's own self- 
reported history and not a medical diagnosis or evidence of a 
nexus between the alleged in-service incident and his right knee 
disability.  

As noted above, there is no evidence the Veteran was diagnosed 
with degenerative arthritis of the right knee until June 2006.  
As such, the presumption of service connection does not apply in 
the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran and his wife have claimed 
that his currently diagnosed right knee disability was caused by 
active service.  However, as laypeople, the Veteran and his wife 
have no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while they are competent to report symptoms 
observable to a layperson, e.g., pain, they are not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a disease or 
injury in service that gave rise to a current right knee 
disability.  The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current right knee disability and active 
service.  The Board finds that the preponderance of the evidence 
is against the Veteran's claim.  The Veteran has produced no 
competent medical evidence or a medical opinion in support of his 
claim that his right knee disability is the result of an in-
service accident or has any other etiological relationship to his 
active service.  In addition, the length of time between the 
Veteran's separation from active service and first diagnosis of a 
right knee disability weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim of service connection for a right 
knee disability on both a direct and presumptive basis.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim of 
service connection for a right knee disability is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability

The Veteran contends that his low back disability occurred 
secondary to his right knee disability.  The Veteran's claim will 
also be considered on a direct basis to accord him every possible 
consideration.  For the reasons that follow, the Board concludes 
that service connection is not warranted on a direct or secondary 
basis.
As referenced above, the Veteran's claim is that his low back 
disability occurred as a result of his right knee disability.  
However, the Board observes the Veteran has been denied service 
connection for a right knee disability.  Thus, as a matter of 
law, the Veteran's claim for service connection for a low back 
disability as secondary to a right knee disability must fail.  
Insofar as the conditions to which the Veteran claims these 
disabilities are secondary have not been granted service 
connection, the claim for secondary service connection must also 
fail.  See 38 C.F.R. § 3.310 (2009).  For this reason, the 
appellant's claim for secondary service connection must be denied 
as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal merit).

With respect to direct service connection, while the evidence 
reveals that the Veteran currently suffers from a low back 
disability, the competent, probative evidence of record does not 
etiologically link the Veteran's current disability to his 
service or any incident therein.  Service treatment records 
indicate the Veteran was provided medical evaluations both at 
entrance to and separation from service, in July 1953 and July 
1956, respectively, both of which are silent as to any 
complaints, treatment, or diagnosis of a low back disability.  
The Board acknowledges the Veteran's contentions that he was in 
an accident while on active duty and suffered from low back pain 
as a result.  However, the Board finds no diagnosis of a low back 
disability while in-service.  In short, the records are devoid of 
any findings consistent with an in-service event which caused a 
low back disability during active duty.  As such, the Board finds 
the Veteran did not suffer from a low back disability in active 
service.

In addition, the Board observes there is no continuity of 
symptomatology in the instant case.  See 38 C.F.R. §§  3.303(b) 
and (d).  In this regard, the earliest mention of a back 
disability is noted in a January 2001 WEHC treatment record where 
it states the Veteran suffered a herniation in 1993.  As such, 
the Board observes the symptoms manifested, at the earliest, 
approximately 37 years following the Veteran's separation from 
active service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

As noted above, the Veteran has provided VA and WEHC treatment 
records for his low back disability.  The earliest is a WEHC 
treatment record from January 2001 where the Veteran's 1993 
herniation is noted and the Veteran was reported to have disk 
degeneration.  The Veteran's wife also provided a statement in 
December 2008 stating that the Veteran's back has bothered him 
since he got back from service.  However, all the evidence 
provided fails to establish proof of a nexus between the in-
service accident in the 1950's and the diagnosis of a low back 
disability almost 40 years later.

The Veteran also provided a March 2009 statement by his physical 
therapist which reported that the Veteran stated his back began 
hurting when he was injured in-service.  The statement goes on to 
indicate the Veteran began receiving physical therapy treatment 
in October 2000 and has received treatment on and off for years.  
As noted above, this evidence is a statement of what the Veteran 
reported and not a medical diagnosis or evidence of a nexus 
between the alleged in-service incident and his currently 
diagnosed low back disability.  

The claims file also includes a March 2009 statement by a family 
physician at the WEHC which stated the Veteran had a long history 
of degenerative joint disease and back pain which dates back to 
service in the 1950's.  However, the physician at the WEHC does 
not indicate he has treated the Veteran since his return from 
service.  Furthermore, there is no rationale given for this 
opinion, and there are no records which further corroborate that 
the Veteran has had back problems since service.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims folder and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion).

The Board finds that the March 2009 WEHC treatment record offers 
no rationale for the statement that the Veteran has suffered from 
low back pain since his military service.  The Board further 
finds that there are no additional records or evidence, from this 
physician or any other, which support this statement.  As such, 
the Board will not award probative weight to the March 2009 WEHC 
treatment record.

The Board acknowledges that the Veteran himself has claimed that 
his low back disability was caused by active service.  However, 
as a layperson, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is 
competent to report (1) symptoms observable to a layperson, e.g., 
pain; (2) a diagnosis that is later confirmed by clinical 
findings; or (3) a contemporary diagnosis, he is not competent to 
independently render a medical diagnosis or opine as to the 
specific etiology of a condition.  See Davidson v. Shinseki, 581 
F.3d 1313 (2009).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which to 
grant the claim for service connection.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a low back 
disability during active service.  The threshold question is 
whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current low back 
disability and active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The Veteran has produced no competent medical evidence or a 
medical opinion in support of his claim that his low back 
disability is the result of an in-service accident or has any 
other etiological relationship to his active service.  In 
addition, the length of time between the Veteran's separation 
from active service and first diagnosis of a low back disability 
weighs against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for a low back disability is denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Head Injury to include Headaches

As referenced above, the Veteran contends that his head injury 
with headaches is the direct result of an in-service accident.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

Service treatment records indicate the Veteran was provided 
medical evaluations both at entrance to and separation from 
service, in July 1953 and July 1956, respectively, both of which 
are silent as to any complaints, treatment, or diagnosis of a 
head injury or headaches.  The Board acknowledges the Veteran's 
contentions that he was in an accident while on active duty and 
suffered a head injury as a result.  However, the Board finds no 
diagnosis of a head injury or headaches while in-service.  In 
short, the records are devoid of any findings consistent with in-
service incurrence of a head injury with headaches due to active 
service.  As such, the Board finds the Veteran did not suffer 
from a head injury with headaches in active service.

In addition, the Board observes there is no continuity of 
symptomatology in the instant case.  See 38 C.F.R. § § 3.303(b) 
and (d).  There is no evidence of record to indicate the Veteran 
complained of a head injury and headaches until a private 
treatment record from January 1977 which notes he had occasional 
headaches.  The January 1978 private treatment record diagnoses 
the Veteran with tension headaches, but notes that it is not a 
severe problem.  As such, the Board observes the symptoms 
manifested approximately 20 years following the Veteran's 
separation from active service.  The Board may, and will, 
consider in its assessment of a service connection the passage of 
a lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Feb. Cir. 2002) (en banc).

As noted above, the Veteran has provided VA, private, and WEHC 
treatment records for his head injury and headaches.  The 
earliest is a private treatment record from January 1977, where 
the Veteran stated that he had occasional headaches.  The records 
from the WEHC indicate the Veteran was in an auto accident in 
1980 and suffered from chronic headaches as a result.  See e.g. 
January 1997 and April 1998 records.  In May 2008, the VA 
treatment record shows that the Veteran stated he had been 
suffering from headaches since 1955-56.  The Veteran's wife also 
provided a statement in December 2008 stating that the Veteran 
has had trouble with headaches since he got back from service.  
However, in the August 2008 VA treatment records, there is no 
mention of a head injury or headaches.  The evidence provided 
fails to establish proof of a nexus between the in-service 
accident in the 1950's and a head injury and headaches over 20 
years later.

As noted above, the Veteran also provided a March 2009 statement 
by his physical therapist which reported that the Veteran stated 
he suffered a head injury with headaches when he was injured in-
service.  The statement goes on to reference the treatment the 
Veteran received for his knee and back, but offers no opinion as 
to the cause of the Veteran's head injury and/or headaches.  As 
noted, this evidence is a statement of what the Veteran reported 
and not a medical diagnosis or evidence of a nexus between the 
alleged in-service incident and his head injury and headaches.

The Board acknowledges that the Veteran himself has claimed that 
the residuals of a head injury and headaches were caused by 
active service.  However, as a layperson, the Veteran has no 
competence to give a medical opinion on the diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, while the Veteran is competent to report (1) symptoms 
observable to a layperson, e.g., pain; (2) a diagnosis that is 
later confirmed by clinical findings; or (3) a contemporary 
diagnosis; he is not, however, competent to independently render 
a medical diagnosis or opine as to the specific etiology of a 
condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the Board finds that there is no evidence of a head 
injury with headaches during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the Veteran's 
head injury with headaches and active service.  The Board finds 
that the preponderance of the evidence is against the Veteran's 
claim.  The Veteran has produced no competent medical evidence or 
a medical opinion in support of his claim that he has a head 
injury with headaches as the result of an in-service accident, or 
that his claim has any other etiological relationship to his 
active service.  In addition, the length of time between the 
Veteran's separation from active service and first complaints of 
headaches weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim of service 
connection for a head injury and headaches is denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disability is 
denied. 

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for residuals of a head injury 
with headaches is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


